 In the Matter OfRUTLANDCOURT OWNERS, INC.airedUNITED CONSTRUC-TIONWORKERSORGANIZING COMMITTEE,LOCAL 120, BUILDINGSERVICEAND MAINTENANCEEMPLOYEES, ANDBUILDING SERVICE EMPLOYEESINTERNATIONAL UNION, LOCAL 82Case No. C-1639.-Decided, September 29, 194Jurisdiction:operation of cooperative apartment building in District of Co-lumbia.Unfair LaborPracticeslnterfetence, Restraint, and Coercion:closed-shop contract with assisted union.Discrimination:discharge of employees because of union membership and ac-tivity, not within proviso to Section 8 (3) where effected to resolve a questionconcerning representation which had arisen, near the expiration of a validly-made 1-year closed-shop contract.CollectiveBargaining:charges dismissed ; respondent had genuine doubt ofunion's majority status under the circumstances, although the discharge of amajority of the employees for having designated that union and the executionof a closed-shop contract with assisted rival union were found illegal.Remedial Orders:contract made after illegal assistance by discriminatory dis-charges, abrogated ; reinstatement and back pay awarded, excluding periodbetween Proposed Findings and Order, in view of proposed dismissal of com-plaint without prejudice; recognition of assisted union as representative of anyemployees ordered withheld until certification.Mr. Samuel M. Spencer,for the Board.-Mr. J. Barrett CarterandMr. Lyle F. O'Rourke,ofWashington,D. C., for the respondent.Mr. Joseph KovnerandMr. Eugene Davidson,ofWashington, D. C.,for the, C. I. O. Local.Mr. Joseph A. Pad-way,byMr. Robert A. Wilson,ofWashington,D. C., for the A. F. of L. Local.Mr. Milton E. Harris,of counsel to the Board.DECISION-ANDORDERSTATEMENT OF THE CASE'Upon charges duly filed by United Construction Workers Organizeing Committee; Local 120, Building Service and Maintenance Em-ployees, affiliated with the Congress of Industrial Organizations, herein44 N. L. R B, No. 112.587 588'D'EiCISIOVS OF NATIONAL LABOR' RELATIONS BOARD 'called the C. I. O. Local,' the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifth Region (Bal-timore,Maryland), issued its complaint dated May 22, 1940, againstRutland Court Owners, Inc.,2 Washington, D. C., herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, containing a notice of hearing thereon, wereduly served upon the respondent, the C. I. O. Local, and BuildingService Employees International Union, Local 82, affiliated with theAmerican Federation of Labor, herein called the A. F. of L. Local.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent on or about December 15, 1939,discriminatorily discharged and thereafter refused to reinstate Na-thaniel Blackmone; on or about December 18, 1939, discriminatorilydischarged and thereafter refused to reinstate Walter S. James, Jr.;.and,-on or about, December i9, 1939, discriminatorily discharged andthereafter refused to reinstate Eleanor J. Banks, Fredrycka P.Weaver, and Spurgeon H. Weaver; (2) that the respondent on orabout December 15, 1939, and on May 22, 1940, refused to negotiateor bargain with the C. I. O. Local, although the C. I. O. Local atsuch times was, the exclusive representative of the respondent's em-ployees in a unit appropriate for the purposes of collective bargaining;(3) that the respondent since December 15, 1939, has otherwise en-couraged.membership in the A. F. of L. Local, and on or about Decem-ber 20, 1939, entered into a closed-shop contract with the A. F. of L.Local, which was then assisted by the respondent and did not repre-senta majority of the respondent's employees; and (4) that the re-spondent has otherwise discouraged membership in the C. I. O,. Local,and has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act. ,On June 1, 1940, the respondent filed its answer, admitting the al-legation of the complaint that it was engaged in the'business of operat-ing and maintaining an apartment house in the District of Columbia,but denying that it was engaged in "trade and traffic," within themeaning of Section 2 (6) of the Act, or that it had engaged in anyof the alleged unfair labor practices.Pursuant to notice, 'a hearing was held in, Washington, D. C., onJune 3 and 4, 1940, before George Bokat, the Trial Examiner duly'The C.I0 Local was originally designated as United BuildingService Employees LocalIndustrial Union,Local No 675On April 3,1942,the parties stipulated that this desig-nation should be changed as above'set forth2This is the correct designation,as amended without objection during the hearing. RUTLAND COURT OWNERS, INC.589designated.bythe Chief Trial Examiner.The Board, the respondent,and the A. F. of L. Local were represented by counsel and the C. I. O.Local by a representative.All parties participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing, the Trial Examiner made various,rulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no,prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to the Trial Examiner's' request, the respondentand the A. F. of L. Local duly filed briefs.On July 18, 1940, the Board issued and duly served on the partiesan order transferring the case to and continuing it before the Board,in accordance with Article II, Section 36, of'National Labor RelationsBoard Rules and Regulations-Series 2, as amended, for action pur-suant to Article II, Section 37, of said Rules and Regulations.Theorder further directed that no Intermediate Report be issued, that.Proposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order be issued, pursuant to Article II, Section 37 (c), of saidRules and Regulations, and that the parties be granted the right to fileexceptions and request oral argument within 20 days of the date of saidProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order; and to file a brief within 30 days of the date thereof,pursuant to Article II, Section 37, of said Rules and Regulations.On August 4,1941, Proposed Findings of Fact, Proposed Conclusionsof Law, and.Proposed Order were issued, and copies were duly servedon the respondent, the C. I. O. Local, and the A. F. of L. Local. Inthe Proposed Findings of Fact, Proposed Conclusions of, Law, andProposed Order a majority of the Board tentatively found that, therespondent was not engaged in commerce, within the meaning of Sec-tion 2 (6) and (7) of the Act, and proposed to dismiss the.complaintwithout prejudice.One member of the Board filed an opinion statingthat he would find that the respondent's activities affected commerceand that the respondent had engaged in unfair labor practices, withinthe meaning of Section 8 (1), (3), and (5) of the Act.On August 23, 1941, the C. I. O. Local duly filed exceptions to theProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order and to other parts of the record.On September 10, 1941,,the C. I. O. Local duly filed a brief in support of its exceptions.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on September 16, 1941_The respondent, the C. I. O. Local, and the A. F. of L. Local wererepresented by counsel and participated therein. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board.has considered the exceptions and briefs,and finds thatthe exceptions,insofar as they are,inconsistentwith the findings,conclusions,and order hereinafter set forth,are without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,a Delaware corporation,owns,operates,and main-tains an apartment house building at 1725 Seventeenth Street, N. W.,Washington,D. C. The apartment house building contains 90 indi-vidual apartments,each of which, is represented by certain stock inthe respondent corporation.Ownership of such stock entitles a per-son to the specific individual.apartment represented thereby.So faras the respondent is concerned,the stockholders are the owners of theindividual apartments.Whatever articles °of equipment are in theapartments,such as stoves or refrigerators,belong to the respectivestockholders,and whatever redecoration is done is ordered and paidfor by them.They may rentor sell their apartments(by assigningtheir stock).Only about 10 or 20 of the 90 apartments are occupiedby their "owners."The remaining70 or 80 apartments are operatedfor profit by their respective stockholder"owners."The respondenthas no control over the sale,leasing, or other use of individual apart-ments except that it has authority to prevent action inimical to theother individualapartmentsand the common partsof the building.The respondent employs a manager and seven non-supervisory em-ployees for the purpose of operating the building;it purchases coal,water, and/ electricity for the same purpose; it pays the local realestate and unemployment insurance taxes, and the national taxes underthe Social SecurityAct; and itabides by the minimum wage law ofthe District of Columbia.To defray the costs,of operating the build-ing, the stockholders are assessed a certain amount determined by therespondent each month.On request,the respondent, as the agent of-a stockholder,will show his individual apartment to a prospectiveassignee or subtenant,and willcollect the rent from a subtenant andpay it over to the stockholder after deducting the monthly assessment.The building is known as a cooperative apartment house because ofthe method of its operation.The respondent contends that it is not in business for its own profit,but operates for the benefit of its members or stockholders, and that-its activities therefore should be found not to affect commerce,withinthe meaning of Section 2 (6) and(7) of the Act.In our proposedFindingswe proposed to dismiss this proceeding on the basis of a lack RUTLAND COURT OWNERS, INC.-591of jurisdiction, as the respondent urges.We have reexamined therecord and considered the exceptions and the arguments of the parties,in the, light of the legislative history and purposes of the statute andcontrolling judicial precedents.Upon the basis of such considerationwe conclude and find that the respondent is engaged in trade withinthe District of Columbia and that its activities constitute 'commerce,within the meaning of Section 2 (6) of the Act.3II.THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers Organizing Committee, Local 120,Building Service and Maintenance Employees, is a labor organizationaffiliated with the Congress of Industrial Organizations.Building Service Employees International Union, Local 82, is alabor organization affiliated with the American Federation of Labor.Botlh labor -organizations admit employees of the respondent tomembership.III.THE UNFAIR LABOR PRACTICESA. Chronology-,On October 26, 1938, the respondent's seven non-supervisory build-ing service employees joined the A. F. of L. Local and designatedthat organization as their collective bargaining representative.'OnDecember 14, 1938, the respondent entered into a closed-shop contractwith the A. F; of L. Local, providing in part that the building serviceemployees shound maintain membership in the A. F. of L. Local "asper charter" during the calendar year 1939.About a year later, in November 1939, Dr. John A. Nelson, a repre-,sentative of the respondent, commenced negotiations with the A. F. ofL. Local's business representative, James Kimbro, concerning a new'closed-shop contract to succeed the 1939 contract.The employeeswere dissatisfied with the way in which the A. F. of L. Local hadrepresented their interests, however, and on December 6 one of them,'SeeAssociated Press Y. N L. R. B,301 U S 103, 125, 182-9 (affirming 85 F. (2d)56 (C C A. 2), which enforcedMatter of The Associated PressandAmerican NewspaperGuild, 1 NL R. B. 788), where the Supreme Court of the United States held that theemployer involved, although "a membership cotpoiation . .which does not operate forprofit . . . [and] a cooperative organization .[whose] service is not sold but theentire- cost is apportioned amongst the members by assessment," came within the termsof Section 2 (6) of the Act. The Court added that its conclusion on the question ofjurisdiction was "unaffected by the fact that the petitioner [employer] . . . does not operatefor profit "See alsoMatter of North Whittier Heights Citrus AssociationandCitrusPacking House Workers Union, Local No 21091,10 N L R B 1269, enf'd 109 F (2d) 76(C.C.A 9), cert. den. 310 U. S. 632, rehearing den. 311 U S 724;United States vAmerican Medical Association, et al,110 F. (2d) 703 (C A, D C ), cert den 310 U S 644.4The designation signed by the employees stated that they "do hereby agree to remaina member of the Union...for a period of one(1) year,after,the consummation [sic]of a contract 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalter S. James, Jr., went to the headquarters of the C. I. O. Localto inquire about a transfer of affiliation.He spoke to a representativeof the C. I. O. Local, Jack Zucker, and was told that, in view of theclosed-shop provision, the employees must continue their membershipin the A. F. of L. Local until the end of the year, and that the C. I. O.Local could accomplish nothing for them before that time.At a meet-ing on December 14, when the closed-shop provision had only 27/2more weeks to run, six of the seven employees signed cards designatingthe C. I. O. Local to represent them for collective bargaining.OnDecember 15, 1939, Kimbro, having heard that one of these six erii-ployees, Nathaniel Blackmone, was advocating a transfer of affiliationto the C. I. O. Local, told the respondent's manager, Celia M. Evans,that he (Blackmone) "had not paid his dues and was creating dissen-sion among the people," and demanded his discharge.Evans dis-charged Blackmone at once.On December 16, 1939, the respondent received a letter from theC. I. O. Local, advising the respondent that the C. I. O. Localrepresented a majority of the employees and that a representativewould call shortly to arrange a collective bargaining meeting.On December 18, 1939, Kimbro called on the respondent's attor-neys, Carter and O'Rourke, to inquire whether the respondent wouldsign the new closed-shop contract which he had previously submitted.Lyle F. O'Rourke replied that further negotiations concerning thecontract would have to be discontinued because he '"was not' sure he[Kimbro] represented a majority."- Kimbro threatened to call astrike unless the contract were signed within the next few days.O'Rourke then told Kimbro that if the A. F. of L. Local could proveitsmajority, the respondent would sign the contract.Kimbro atonce went to the apartment-house building, and with O'Rourke'sapproval induced Ellis M. Clement, the respondent's president, andManager Evans to call the employees into the office for questioningas to their union membership.President Clement agreed to do so,according to her own testimony, "to enable us to know what theirmembership really was."The employees were then called in, warnedin Kimbro's presence that they would be discharged if they did notreaffirm their allegiance to the A. F. of L. Local, and asked in sub-stance whether they intended to be members of the A. F. of L. Localor the C. I. O. Local for the corning year.,'Clement testified at thehearing that the employees "were not being quite frank with us" intheir answers, but that she was of the opinion that "if anything theyFour of the employees were questioned at' this time:James, Spurgeon HWeaver,Eleanor J Banks, and Mason Martin ' A fifth employee,Fredrycka1.Weaver,who wasthen off duty at her home, was questioned over the telephone by Clement immediatelyafterward' RUTLAND COURT OWNERS, INC.593were still members of the A. F. of L." She testified further thateven if a majority of the employees wanted representation by theC. I. O. Local, she would not have bargained with that organizationprior to the expiration of the 1939 contract, on the ground that "upto 1940, we were under contract" with the A. F. of L. Local.Despitethe warhings given to the employees, only Martin agreed to remaina member of the A. F. of L. Local for the coining year.Kimbro thentold Clement and Evans that the four remaining employees (James,'Banks, SpurgeonWeaver, and Fredrycka Weaver) had "doubled-'crossed" him, and that he would have to "clean out the job" andreplace them.On the same day, December 18, 1939, Zucker telephoned the re-spondent to 'arrange for a meeting on behalf of the C. I. O. Local,but was referred to the respondent's attorneys.On telephoning theattorneys, Zucker was advised that the respondent proposed to file apetition under Section 9 (c) of the Act, in view of the claims of thetwo unions, and meanwhile would not bargain with either union.However, the respondent did not file such a petition.On thefollowing day, December 19, Kimbro brought new persons to replacethe four old employees who had not redesignated the A. F. of L.Local, and Evans discharged James, Banks, Spurgeon Weaver, andFredrycka Weaver.6The new persons who replaced them then desig-nated the A. F. of L. Local to act as their collective bargainingrepresentative, and on or about December 30 the respondent enteredinto a new contract, dated December 20, with the A. F. of L. Local.The contract provided in part for a closed-shop for 1940 and yearlythereafter unless notice to the contrary were given by one party tothe other 60 days before the close of any yearly period. In view ofthese events, Zucker made no further effort to induce the respondentto bargain with the C. I. O. Local.B. Concludingin.dingsUpon the foregoing facts, it is clear and we find that the respondentdischarged the five named employees because of their union member-ship and activity.The respondent and the A. F. of L. Local do notcontest this finding, but claim that the discharges did not constituteunfair labor practices because they were covered by the proviso ofSection 8 (3).'The precise issue thus presented is whether a closed-6 Two of the four employees, Fredrycka Weaver and James, were off duty at the time.° Section 8(3) provides that it shall be an unfair labor practice for an employer-By discrimination in regard to hire or tenure of employment or any term or condi-tion of employment to encourage or discourage membership in any labor organization .Provided, That nothing in this Act.,shall preclude an employer from makingan agreementwith a labororganization, (not established,maintained,or assisted byany action defined in this Act as an unfair labor practice)to require,as a conditionof employment,membership therein, if such labor organization,is-the representative487498-42-vol 44-38 594DECISIONSOF NATIONALLABOR RELATIONS BOARDshop agreement for 12 months made in conformity with the conditionsof the proviso may operate as a defense to otherwise discriminatorydischarges effected toward the end of the contract term when theemployees covered by the agreement seek to change their collectivebargaining representative for the next contractual period.The legislative history shows that the proviso was inserted merelyto avoid the interpretation of the Act which, some had given to Sec-tion 7 (a) of the National Industrial Recovery Act that closed-shop-contracts were outlawed under all circumstances.,,Accordingly, the,proviso is so worded as to protect the "making" of closed-shop con-tracts if certain conditions are satisfied.By reasonable inference,the Board has held, the proviso also protects the performance of suchcontracts.'But the mere fact that all closed shops are not unlawful,by virtue of the proviso, is no reason for holding that closed shopsmay be made perpetual because validly initiated pursuant to theproviso.Thus, for example, in theAnsley Radiocase the Board con-fined its decision, that discharges made under a validly executed closed-shop contract did not constitute unfair labor practices, to cases wherethe agreement was "for a reasonable period of time" or "for a reason-able duration." 10In the instant case, a consideration of the factsof the employees as provided in section 9 (a), in the appropriate collective bargainingunit covered by such agreement when madeAt the hearing the A. F of L. Local objected to the introduction of evidence with respectto,whether the employees had ceased to be members in good standing of the A F of LLocalThe Trial Examiner oveiruled the objection and admitted evidence on'that issue.The A F of L Local thereupon moved to strike all such evidence on the ground that therespondent was entitled to rely on the statement of the A F of L Local's ieprcsentativewith respect to the membership of employees under the closed-shop agreement.The TrialExaminer reserved ruling on this motionSince we determine the merits of this case onother grounds, we need not, and accoi dingly do not, rule on this motionsThe Senate Committee on Education and Labor in its report on the Act stated thefollowing .The reason for the insertion of the proviso is as followsAccoiding to some interpretations, the provision of Section 7 (a)- of the NationalIndustrial Recovery Act, assuiing the freedom of employees "to organize and bargaincollectively thiough representatives of their own choosing," was deemed to illegalizethe closed shop.The committee feels that this . . is not the intent of Congresstoday .But to prevent similar misconceptions of this bill, the Pi oviso in questionstates that nothing . .shall be held to prevent the making of closed-shop agree-ments . . . (74th Congress, 1st Sess., Senate Rept No 573, p' ll )9 CfMatter of Ansley Radio CorporationandLocal 1221, United Electrical & Radio Workersof America, C 10, etc,18 N L R B 102819CfMatter of Metro-Goldwyn-Mayer Studios etcandScieenWriters Guild Inc, 7N L R B 662,Matter of Columbia Broadcasting System IncandAmerican Coinmunica-tions Association etc.8 N. L. R B 508;Matter of M & J Tracy IncandInland Boat-man's Union,12 N L R. B 916 ;Matter of the River side & Fort Lee FerryandUnitedMarine Division etc,23 N L' R B. 493;Matter of Rosedale Knitting CompanyandRosedaleEmployeesAssociation, 23 N R. L B. 527 ;Matter of Lewis Steel Products CorpandLocal 1225 of the United Electrical,Radio& Machine IVoikers of America, 0 I 0, 23N L R B 793;Matter of Kahn & Feldman, Inc,andUnited Textile Workers of America,A F of L,30 N L R B 45;Matter of Presto Recoi'ding CorporationandLocal 1140 ofthe United Electrical, Radio & Machine Woo leers of America, C. 1.0., 34 N L R B 28;Matter of Owens-Illinois PacificCoast Co andInternational Longshoremen's and Ware-housemen'sUnion,Local 6, C 1 0, etc,36 N L R B900;'Matter of Mill B, Inc,divisionof Irwin & Lyons,partners,doing business under the assumed'name of Irwin &-LyonsandInternational Woodworkers of America,Local 116,C 10, 40 N L R B. 346. RUTLAND COURT OWNERS, INC.-595will demonstrate that to sustain the contention of the respondent andthe A. F. of L. Local would be to enforce a closed shop for an un-reasonable period, indeed for an indefinitely long period or perhapseven in perpetuity.The movement to initiate the C. I. O. Local began on December 6,1939, only 31/2 weeks before the collective agreement executed in Decem-ber 1938 was about to expire.The respondent had already commencednegotiationswith the A. F. of L. Local concerning a new con-tract for the year 1940.The employees had become dissatisfied withthe way in which the.A. F. of L. Local was representing their interestsand accordingly desired the C. I. O. Local to represent them in nego-tiating a contract for the next term.The C. I. O. Local advised therespondent on December 16 that a majority of the employees had desig-nated the C.J. O. Local.The respondent then suspended negotia-tions with the A.Y. of L. Local and informed the C. I. O. Local thatitwould file a petition under Section 9 (c) of the Act in view of theclaims of the two unions.Under these circumstances, it is clear, andthe respondent understood, that a question concerning the representa-tion of its employees for the forthcoming. year had arisen.Neverthe-less, the respondent discharged the employees who desired to berepresented by the C. I. O. Local for future bargaining, and executedanother closed-shop contract with the A. F. of L. Local. If theseemployees could lawfully be discharged, as the respondent and theA. F. of L. Local contend, because when their contract was about toexpire such employees evinced a desire to have a different representa-tive negotiate their next contract, then as each succeeding contractwas about to expire the respondent and the, A. F. of L. Local couldrenew the process of eliminating all employees who wished to changetheir representative for the forthcoming contract period.Thus, therespondent and the A. F. of L. Local are in substance contending thatthey may lawfully bar the employees in perpetuity from changing toa representative of their own free choice even if the A. F. Of L. Localis not the choice of a single employee affected at the threshold ofeach new contract period.This could riot have been the intent of Congress.The fundamentalpolicy of the Act, in the light of which all its provisions-includingthe proviso to Section 8 (3)-must be read," is to "promote industrialpeace," thereby fostering commerce, through the protection of self--organization and the encouragement of collective bargaining by repre-"The narrow goal sought to be achieved by the insertion of the proviso lends,additionalforce to the traditional canon of statutory construction, that provisos limiting the scopeof remedial legislation are to be strictly consti uedCfThompson v United States,258 F(2d) 196,cert.den. 251 U. S.553;Fleming v. Hawkeye Pearl,Button Co.,et al.,113 F. (2d)52 (C. C A. S) 596DECISIONSOF NATIONALLABOR RELATIONS BOARDsentatives of the employees' own choosing.12The employees' right toselect representatives to be meaningful must necessarily include theright at some appropriate time to change representatives." Just asin political elections the voters are permitted, before the term of theexisting officeholder expires, to campaign for any candidate for thenext term, so in selection of a bargaining agent the employees must beable, before the, term of the existing representative has come to anend, to affiliate with and campaign for any union for the next period.Effectuation of the basic policies of the Act requires, as the life of thecollective contract draws to a close, that the employees be able toadvocate a change in their affiliation without fear of discharge by anemployer for so doing.A contrary construction would in large part nullify the statutoryscheme by which questions concerning the representation of employees,are to be determined by the Board, using the machinery created forthat very purpose under the Act. Since the contract here in question.was about to expire, according to established Board policy the timewas appropriate for a change of representatives, if the employees so,desired.The Board, under such circumstances, would normally directan election to resolve the question concerning representation and de-termine whom the employees currently desired as their exclusive repre-sentative 14The discharge of the very employees whose representationis in issue, because they have placed their representation in question, isclearly inconsistent with the whole policy and general scheme of theAct 15 -n See Section1;National Licorice Co v N LR B,309 U S 350;Amalgamated UtilityWorkers v Consolidated EdisonCo,309 U S 261.13 See. ,for example,Hamilton-Brown Shoe Company v N L. R B ,104 F F. (2d) 49(C C A 8) "Having in mind that it is the fundamental policy of the Act to permit em-ployees freely to choose their representatives;it follows that the employees have a rightto change their choice..CfN. L R B.v Electric Vacuum CleanerCo, lite,et, al ,315 U S 685.14Matter of Cared Radio CorporationandLocal 430 of the United Electrical,Radio itMachine Workers of America,C I0., 29 N L R B 184;Matter of Midwest Mfg CoandFederal LaborUnion #22278,affiliated with the American Federationof Labor, 26 N. L. R. B.172;Matter of Cardinale Macaroni Manufacturing Co,, Inc.andMacaroniitNoodle Workers'Union,Local 102,Bakery it Confectionery Workers' International Union of America,affiliatedwith A F of L,29 N.L R B. 1145,Matter of Fada Radioit Blectrio Company,Incand'Local 430 of the United ElectricalRadioit Machine Workers of America, C I. 0., 29'N. L R B 191;Matter of United Scientific Laboratories,Inc.andLocal 430 of the UnitedElectrical,RadioitMachine Workers of America, C I0, 29 N. L R B 198;Matter ofCertain-Teed ProductsCorporationandInternational Longshoremen's it Warehousemen'sUnion, Local 1-6,28 N L. R B '915;Matter of Drummond Packing CompanyandPackingHouse Workers Organizing Committee,Local 119, C. I.0, 27 N L it. B8;Matter of Trans-former Corporation of AmericaandLocal 1130 of the United Electrical,Radio it MachineWorker s of America,C 10 , 26 N L R B 476 In theMill B.case,citedsuprain footnote10,where a"union shop" was involved,the Board observed that the "safeguard againstthe perpetuation of a baigaining agent...lies in the power of the employee to give noticeof a claim to'a new bargaining agent within the time limited by the contract,"therebymaking possible a representation proceeding.'11 Itmay be pointed out in this connection that the Board does not hold elections wherethere is no reasonable probability that a majority of the employees will designate a rep-- RUTLAND COURT OWNERS, INC.597The A. F. of L. Local, in its argument, recognizes that were its-view to prevail the strike would be the only weapon remaining to theemployees who wished to transfer their affiliation to the C. I.'0. Localimmediately prior to the negotiation of a new contract.That theAct was designed to avert industrial strife, however, is clear beyond-dispute."The Act contemplates that if self-organization is pro-tected and collective bargaining by genuine employee representativesis encouraged,, then collective bargaining contracts will result whichwill stabilize industrial relations and hence be conducive to industrialTeace'17The view advocated' by the respondent and the A. F. of L.Local is inconsistent with this basic policy.To insist that employeescan never transfer their affiliation from one union to another, or toprevent employees toward the close of one contract period fromchanging their representatives for the purpose of negotiating andadministering a new contract for the succeeding term is to impairrather than protect self-organization, to thwart rather than encouragecollective ' bargaining by, representatives of ' the employees' genuine'choice, and accordingly to produce contracts which will not tend tostabilize mutually satisfactory labor relations or safeguard industrialpeace.isThe stability intended by the Act is not that involved, in aperennial suppression of the employees' will.We conclude, and find, that the five named employees were dis-charged when the 1939 contract was about to expire, and the time w1asresentative, among other reasons, because the Boaid, absent such a limitation, would beconducting so many elections that its aelmanrstiative machinery would break down, andthe purpose of the Act would thereby be frustrated (Sixth Ann Rep, N L R B , p 55).The Board therefore requires as a prerequisite for directing an election that a union showsubstantial representation among the employees in the appropiiate unitSee for example,Matter of Montgomerj Ward and CoandOffice Employees Union etc,31N L R B912.By the discharge of the employees upon whose designations a rival labor organiza-tion relies to justify an election, an employer discourages resort to the Board, defeatsdetermination of a genuine question concerning repiesentation by the methods contemplatedby the Act, and theieby encourages resort to strikes disiuptive of commerce16As the Circuit Court of Appeals for the 7th Circuit stated. "By the Labor Act,Congress..expressed intent to prevent industrial strife and to promote industrialpeace."Singer Manufacturing Co v. N L. R.B, 119 F. (2d) 131 (C. C. A 7), cert denied,313 U S 59517 See Section1; National Licorice Co v N L R. B ,309 U S 350;Amalgamated Utility1110)hers v. Consolidated Edison Co.,309 U S 261 CfH J Heinz Co v N L R B ,311U S 514;Consolidated Edison Co V.N. L R B,305 U S 197; NL. R. B. v NewarkMorning LedgerCo, 120 F. (2d) 266 (C C A. 3), cert denied, 62 S Ct 36311 Indeed, collective contracts other than those which culminate from negotiation betweenan employer and the real representative of the employees are a definite obstacle to mdustiialpeaceCf.N L RB v Stackpole Carbon Co,105 F. (2d) 167, 179, (C C A 3),-cert.denied 308 U. S 605, where the Court pointed out that a contract, negotiated by a labororganization which did not represent the employees' free choice, was not "insurance againstfuture industrial strife" and that the "execution of the contract .jncreased, the bitternessof feeling between the parties to the conti oversy "On the other hand, the Board has recognized that where a collective bargaining contract isexecuted by the properly designated representative of the employees, it would not effectuatethe policies of the Act to interfere with its operation during a reasonable periodSee, forexample,Matter of Ansley Radio CorporationandLocal 1221, United Electrical & RadioWorkers of America, C. I 0, etc,18 N. L R B 1028;Matter of Mill B, Inc,division ofIrwin & Lyons, partners, doingbusinessunder the assumed name of Irwin d LyonsandInternational Woodworbes of America, Local 116, C 10, 40 N. L R B 346i1 598DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDappropriate for negotiation of a new contract with representativescurrently desired by the employees; that before the execution of the1940 contract a question concerning the representation of the em-ployees had arisen; that the discharge of'the five employees was forunion membership and activity and tended to forestall or defeat adetermination of the representation question in a manner consonantwith the policies and provisions of the Act,; and that the proviso toSection 8 (3) does not constitute a defense.1°We find, accordingly,that the respondent, by its discharge of the five named employees,discriminated in regard to hire and tenure of employment, therebydiscouraging membership in the C. I. 0. Local and encouraging mem-bership in the A. F. of L. Local, and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent assisted and maintained the A. F. of L. Local bythese unfair labor practices.Consequently, we find that the closed-shop contract executed in December 1939 by the respondent and theA. F. of L. Local is not protected by the proviso to Section 8 (3),and that by such contract the respondent further discouraged mem-bership in the C. I. 0. Local, encouraged membership in the A. F. ofL. Local and interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.20The A. F. of L. Local, in reliance upon its closed-shop contract,and the C. I. 0. Local, in reliance upon. the employees' currentdesignations of it, each claimed to be the exclusive representativeentitled to negotiate the new contract.Because of these rival claims,the respondent, doubting whether the A. F. of L. Local or the C. I. 0.Local was the statutory representative, was justified in suspendingnegotiations with the A. F. of L. Local, refusing to open negotiationswith the C. I. 0. Local, and declaring its intention to file with theBoard a petition for investigation and certification of representatives.It is true that thereafter the respondent resolved its doubts againstthe C. I. 0. Local's claim to be the exclusive representative by unlaw-ful discharges, and then entered into an unlawful contract with theA. F. of L. Although such conduct under other circumstances mightindicate that the respondent was not predicating its refusal to bargainwith the C. I. 0. Local upon a genuine doubt of that organization'smajority status'21 we are satisfied upon the present record that thedischarges and the execution of the 1940 contract were induced by19Although Blackmone was discharged a few days before the other four employees andimmediately before the C. 1 0 Local communicated with the respondent, the clrcumstanceounder which he was discharged show that his discharge was also intended to defeat achange of representation, at a time when such change was protected by the Act.20N. L R B. v Electric Vacuum Cleaner Go, Inc,etal,315 U S 685.21CfMatter of West Oregon Lumber Co.andLumber and SawmillWorkers,etc.,20N L R B 1.J RUTLAND COURT OWNERS, INC.599the respondent's misapprehension of its obligations under the 1939contract in relation to the Act, and that the respondent refused tobargain' with the C. I. 0. Local for that,reason.22Moreover, undercircumstances such as are here disclosed; namely, two previouslyunassisted labor organizations making bona fide and,rival claims tobeing the exclusive representative, we believe that the appropriatemethod of determining who is the exclusive representative, if any,is- by an election by secret ballot in a representation proceeding.23Upon the entire record, we find that the respondent has not unlawfullyIefused to bargain collectively with the C. I. 0. Local.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce within the District ofColumbia, and tend to lead to labor disputes burdening and obstruct-.ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find will effectuate the policies ofthe Act.We have found that the respondent discriminatorily dischargedBlackmone, James, Banks, Fredrycka Weaver, and Spurgeon Weaver.We shall order the respondent to offer such persons immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and.other rights and privi-leges, if necessary dismissing the persons hired since the date of thedischarges.We shall also order the respondent to pay to each ofthese employees an amount equal to that which he would normallyhave earned as wages from the date of his discharge to the date ofhis reinstatement, less his net earnings 24 during said period.Since,,22CfN L R B v Remington Rand,Inc,94 F. (2d) 862(C C A 2),certdenied 304U S 576,585,Matter of Bonafide Mills. IncandInternational Brotherhood of Pulp,Sulphate and Paper Mill Workers(A F L ),38N L R B 661.25CfMatter of Monroe Calculating MachineCo. andUnitedElectrical,Radio& MachineWorkers of America, etc.,29 N L R B 653;Matter of Ansley Radio CorporationandLocal 1321,United Electrical& Radio Workersof America,C. I. 0, etc,18 N L R B. 1028.24By "net earnings" is meant earningsless expenses,such as fortransportation, room,and board,incurred by an employee in connectionwith obtaining workand working else-where thanfor therespondent,whichwould nothave been incurredbut for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenteis andJoinersof America,.Lumber and Saiainill Workers Union,Local 2590,8 N L R B 440.Monies received for 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, the Board' in its Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order stated that it would dismissthe complaint, we will exclude from the computation of back pay theperiod from the date of the,proposed findings to the date of theDecision, and Order herein.25We have found that the respondent unlawfully encouraged mem-bership in the A. F. of L. Local.The contract between them datedDecember 20, 1939, embodies recognition of the A. F. of L. Local asexclusive representative, and imposes membership therein as a con-dition of employment.We find that it represents the fruit of the'respondent's unfair labor practices and a device by which to per-petuate their effects.Accordingly, we will order the respondent tocease and desist from giving effect to this or any other agreementwhich it may have entered into with the A. F. of L. Local in respectto rates of pay, wages, hours of employment, or other conditions ofemployment, and to cease and desist from recognizing the A. F. ofL. Local as the representative of any of its employees unless anduntil it is certified as such by the Board.26Nothing in the Order,however, shall be taken to require the respondent to vary those wages,hours, and other such substantive features of its relations with theemployees themselves, which the respondent may have established inperformance of the contract as extended, renewed, modified, supple-mented, or superseded.Of course, this proviso does not privilege therespondent to impose as a condition of employment membership inthe A. F. of L. Local.Upon the basis of the foregoing findings of fact, and upon theentire record, in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Construction Workers Organizing Committee, Local 120,Building Service and, Maintenance Employees, affiliated with theCongress of Industrial Organizations, and Building Service Em-ployees International Union, Local 82, affiliated with the AmericanFederation of Labor, are labor organizations, within the meaning ofSection 2 (5) of the Act.-2.By discriminating in regard to, the hire and tenure of employ-ment of Nathaniel Blackmone, Walter S. James, Jr., Eleanor J.work performed upon Federal, State, county,,municipal, or other work-relief projects shallbe considered as'eatningsSee RepublicSteel Corporation v N L RB, 311 U S 725Matter of E R Haffelfinger Co., Inc.andUnitedWallPaper Crafts of North America;Local No6, 1 N L R B 76020Warehousemen's Union v N L. R B,121 F. (2d) 84 (App D C ), cent denied 62 S.Ct 138, ent'g as mod,Matter of McKesson& Robbins,Inc, etc,andInternational Long-shoremen & Warehousemen's Union, etc.,19 N L R B 778 See alsoMatter of Abraham B.Karron, doing business under the trade name of Pennsylbanta handbag Frames Manu-facturing CompanyandLocal 1224,United Electrical,Radio,and Machine Workers of America,C. I. 0 , et at,41 N L R B 1454 RUTLAND COURT OWNERS, INC.601Banks, Fredrycka P. Weaver, and Spurgeon H. Weaver, therebydiscouraging membership in United Construction Workers Organiz-ing Committee, Local 120, Building Service and Maintenance Em-ployees, affiliated with the Congress of Industrial Organizations, andencouraging membership in Building Service Employees Interna-tionalUnion, Local 82, affiliated with the American Federation ofLabor, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3: By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent. has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.-4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,-within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not refused to bargain collectively withUnited ConstructionWorkers Organizing Committee, Local 120,Building Service and Maintenance Employees, affiliated with theCongress of Industrial Organizations, within ' the meaning of Sec-tion 8 (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that RutlandCourt Owners, Inc., Washington, D. C., its officers, agents, successors,and assigns, shall :1.Cease and desist from:(a)Discouraging membership in United Construction WorkersOrganizing Committee, Local 120, Building' Service and MaintenanceEmployees, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, or encouragingmembership. in Building Service Employees International Union,Local 82, affiliated with the American Federation of Labor, or anyother labor organization of its employees, by discharging any of itsemployees, or in any other manner discriminating in regard to theirhire or tenure of employment or any term or, condition of employment;(b) Recognizing Building Service Employees International Union,Local 82, affiliated with the American Federation of Labor, as the,representative of any of its employees for the purposes of negotiatingwith respect to grievances; labor disputes, -,wages, rates of pay,-hoursof employment, or other conditions of employment, until that organ-ization shall have been certified by the Board as their representative;(c)Giving effect to any contract made with Building Service Em-ployees International Union, Local 82, affiliated with the American 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederation of Labor, in respect to rates of pay,- wages, hours of em-ployment, or other conditions of employment, or recognizing BuildingService Employees International Union, Local 82, affiliated with theAmerican Federation of Labor, as the representative of any of itsemployees, unless and until such organization is certified by the Boardas their representatives;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :-(a)Offer to Nathaniel Blackmone, Walter S. James, Jr., EleanorJ. Banks, Fredrycka P. Weaver, and Spurgeon H. Weaver immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges ;(b)Make whole Nathaniel Blackmone, Walter S. James, Jr.,Eleanor J. Banks, Fredrycka'P. Weaver, and Spurgeon H. Weaver forany loss of pay they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount which he normally would have earnedas wages from the date of his discharge to the receipt of the ProposedFindings of Fact, Proposed Conclusions of Law, and Proposed Order,and from the receipt of the Decision and Order herein to the date ofthe respondent's offer of reinstatement, less his net earnings duringsuch periods;(c)Withhold recognition from Building Service Employees Inter-national Union, Local 82, affiliated with the American Federation ofLabor, as the representative of any of its employees for the purposesof negotiating with respect to grievances, labor disputes, -wages, ratesof pay, hours of employment, or other conditions of employment, un-less and until that organization shall have been certified by the Boardas their representative ;(d)Post immediately in conspicuous places throughout its apart-ment house building in Washington, D. C., and maintain for a periodof at least sixty (60) consecutive days from the date of posting,notices to its employees stating: (1) that the respondent will not en-,gage in the conduct from which it is ordered to cease and desist inparagraphs 1 (a), (b), (c), and (d) of this Order; (2) that it willtake the affirmative action set forth in paragraphs 2 (a), (b), and (c)of this Order; and (3) that its employees are free to become or remainmembers of United Construction Workers Organizing Committee,0 RUTLAND COURT OWNERS, INC.603`Local 120, Building Service and Maintenance Employees, affiliatedwith the Congress of Industrial Organizations, and that the respond-ent will not discriminate against any employee because of membershipor activity in behalf of United Construction Workers OrganizingCommittee, Local 120, Building Service and Maintenance Employees,affiliated with the Congress of Industrial Organizations; and(e)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8,(5) of the Act.MR. WILLIAM M. LEISERSON, dissenting :There is no contention in this proceeding that the closed-shop con-tract of 1939 is invalid.. The discharges were made pursuant to theterms of that contract and are therefore within the terms of the provisoto Section 8 (3) of the Act.To reach a contrary result the majorityhas in effect assumed authority to suspend enforcement of the pro-visions of a valid collective bargaining agreement although this Boardhas previously held that it was not permitted to do so.27 If validclosed-shop contracts, which are expressly permitted by the Act, haveundesirable effects, it is for the Congress, and not for the Board, tomake the modifications. I would dismiss the complaint.27Matte, of Ansley Radio Corporation,18 N. L. R B 1028. The effect of the majority,decision is also to set aside provisions in union constitutions like the followingAny member accepting membership in the Industual Workers of the World, theWorking Class Union, the One Big Union, or any' other dual organization notaffiliatedwith the Congress of Industrial Organizations, or membership in theNational Chamber of Commerce, or the Ku Klux Klan, or the Communist Party,shall he expelled from the United Mine Workers of America . .(Article SIV, Sec. 2, Constitution of the International Union, United Mine Workers ofAmerica, adopted at Columbus, Ohio, February 1, 1940 )